[e28507-936316318341310b79_1.jpg]
State of Tennessee
Department of Finance and Administration
Bureau of TennCare
310 Great Circle Road

Nashville, Tennessee 37243

     
Phil Bredesen
Governor
  M. D. Goetz, Jr.
Commissioner

December 22, 2009

Mr. Ken Edwards, CFO
AmeriGroup Community Care 22 Century Blvd., Suite 30 Nashville, Tennessee 37214

Dear Mr. Edwards:

Pursuant to Section 3.4.2 of the CRA, this letter-serves as notification of
rates effective July 1, 2009 through June 30. 2011, The CRA outlines that you
have 30 days to accept or reject the rates. Should you refuse to continue this
Agreement under the new rates, you may activate the termination provisions
contained in Section 4.4.7 of the CRA.

These rates are retroactive to July 1, 2009. It is the Bureau’s intent, pending
systems changes, to pay the differential between the interim rate and the final
rates in the February 2010 capitation cycle.

A databook from the Bureau’s actuarial firm is attached. Sincerely,

[e28507-936316318341310b79_2.jpg]

Scott C. Pierce

Chief Financial Officer

Attachment

cc: • Casey Dungan. Asst. CFO

[e28507-936316318341310b79_3.jpg]

